Citation Nr: 0835913	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1963 and from November 1990 to May 1991.  The 
veteran reported having additional service in the Army 
Reserves and Air National Guard.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In that decision, the RO denied 
service connection for bilateral hearing loss because 
evidence submitted was not new and material; and denied 
service connection for tinnitus.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed November 2001 rating decision, the RO 
denied service connection for bilateral hearing loss.

2.  Evidence received since the November 2001 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1. The November 2001 rating decision, which denied service 
connection for bilateral hearing loss, is final. 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. The evidence received subsequent to the November 2001 
rating decision is new and material; the claim for service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The March 2006 VCAA 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence and provided 
notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the previous denial of service connection.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA did not provide the 
veteran with VCAA notice of the type of specific evidence 
necessary to establish a disability rating or effective date.  
However, in the present case, the RO can address any such 
notice defect on remand.

The veteran's service treatment records, VA and private 
treatment reports, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The RO previously considered and denied the veteran's claim 
for service connection for bilateral hearing loss in a May 
2001 and November 2001 rating decisions.  The Board is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and readjudicate 
service connection or other issues on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

C.  Analysis

The last final rating decision was in November 2001.  In that 
decision, the RO found that the veteran did not have a 
diagnosis of hearing loss in service, and found that the 
condition was not shown to have been incurred or aggravated 
in service.  Thus, the Board finds that new and material 
evidence in this case must establish that the veteran's 
current bilateral hearing loss was incurred or aggravated in 
service.  At the time of the November 2001 rating decision, 
evidence of record included service treatment records and a 
VA November 1994 audiological examination which reflected 
current sensorineural hearing loss.

Evidence received subsequent to the November 2001 rating 
decision in relation to the veteran's current claim includes: 
(1) an April 2006 audiological examination and statement from 
W.B.; (2) an August 2007 lay statement from the veteran; (3) 
a July 2007 VA audiology consult; (4) a February 2008 Board 
hearing transcript; and (5) a March 2008 private medical 
opinion.  This evidence is new in that it has not previously 
been submitted.  

The Board finds that the new evidence submitted is material.  
In an August 2007 lay statement and during his Board hearing, 
the veteran described noise exposure in service.  In a March 
2008 private medical opinion, Dr. J.S.D. stated that the 
veteran's bilateral hearing loss is more likely than not 
related to his military duty.  
New evidence submitted by the veteran indicates that he has 
current bilateral hearing loss which is related to service.  
The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal 
is granted.


REMAND

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2008).  ADT includes full-
time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2008).  
Presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

Service treatment records from November 1990 to May 1991, 
including induction and separation examination reports, have 
not been associated with the claims file.  The Board notes 
that service treatment records from November 1959 to November 
1963, and a May 1992 post-service examination report have 
been associated with the claims file.  

The veteran reported having additional service in the Army 
Reserves from 1977 to 1984 and from 1987 to 1990, and during 
his Board hearing, he indicated that he had seven years of 
service with the Air National Guard.  Precise dates of the 
veteran's periods of service with the Army Reserves and Air 
National Guard are not readily apparent from the current 
evidence in the claims folder and are needed before the Board 
can fully review the veteran's claim.

The Board notes that the record on appeal contains service 
treatment records from the veteran's two periods of active 
duty and the Board notes that there are some service 
treatment records associated with the veteran's second period 
of active duty that are dated from 1986 to 1991.  However, 
there are potentially additional records from the veteran 
service between 1977 and 1986 that may be relevant to the 
current claim.  The RO should obtain any such outstanding 
service treatment records and should associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not yet been afforded a VA examination.  
Service treatment records show that the veteran had a March 
1962 complaint of ringing in the ears with slight loss of 
hearing.  The veteran had a normal ear examination at that 
time.  As noted above, in a March 2008 private medical 
opinion, Dr. J.S.D. stated that the veteran's bilateral 
hearing loss is more likely than not related to his military 
duty.  Although Dr. J.S.D. stated that he reviewed the claims 
file, his opinion was not accompanied by any current 
audiology reports and he did not provide reasons and bases 
for his opinion based on evidence of record.  Further, as 
noted above, it is not entirely clear that all of the 
veteran's service treatment records have been associated with 
the claims folder.  Finally, the Board notes that the March 
2008 private opinion did not address the veteran's claim for 
service connection for tinnitus.  In light of the foregoing, 
the Board finds that a VA audiological examination, based on 
a review of the claims file, is necessary to determine 
whether the veteran has current bilateral hearing loss and/or 
tinnitus etiologically related to service.  

The United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was not 
provided with VCAA notice in accordance with Dingess/Hartman 
v. Nicholson.  In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the appropriate 
custodian of service records and ascertain 
the precise dates of the veteran's periods 
of ADT and IADT with the Army Reserves and 
the Air National Guard.  Any outstanding 
service treatment records associated with 
these additional periods of service should 
be obtained and associated with the claims 
folder.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

3.  After all outstanding service 
treatment records have been associated 
with the claims file, the veteran should 
be afforded a VA audiological examination 
to determine if he has current bilateral 
hearing loss and tinnitus which is likely 
related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the entire claims 
file, to include all service treatment 
records and post-service treatment records 
and opinions.  The examiner should state:

a). whether it is at least as likely as 
not that bilateral hearing loss was 
incurred or aggravated in active duty or 
in any period of ADT;

b). whether it is at least as likely as 
not that tinnitus was incurred or 
aggravated in active duty or in any period 
of ADT.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


